Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaoxiang Liu on 5/25/22.

The application has been amended as follows: 

Please replace all the pending claims with the following claims:

The following claim set replaces all prior versions, and listings, of claims in the application:
(Canceled)  
(Canceled) 
(Canceled) 
(Currently Amended) The method of claim 33, wherein the applying results in a PK profile comprising a). a mean Cmax of dextromethorphan of about 3 ng/ml to about 12 ng/ml at day 1 post application; and/or b). a mean AUC0-24 of dextromethorphan of about 40 ng*h/ml to about 150 ng*h/ml at day 1 post application.
(Previously Presented) The method of claim 4, wherein the applying results in a PK profile comprising c). a mean ratio of C24h/C12h of dextromethorphan of about 1 to about 1.5 at day 1 post application; d). a mean ratio of C24h/C6h of dextromethorphan of about 1.5 to about 2.5 at day 1 post application; and/or e). a mean ratio of C24h/C18h of dextromethorphan of about 0.85 to about 1.3 at day 1 post application.
(Previously Presented) The method of claim 4, wherein the applying results in a PK profile comprising f). a mean Cmax of dextrorphan of not more than 2 ng/ml at day 1 post application; and/or g). a mean AUC0-24 of dextrorphan of not more than 10 ng*h/ml at day 1 post application.
(Previously Presented) The method of claim 4, wherein the applying results in a PK profile comprising h). a mean ratio of Cmax of dextromethorphan to Cmax of dextrorphan of at least about 5 at day 1 post application; and/or i). a mean ratio of AUC0-24 of dextromethorphan to AUC0-24 of dextrorphan of at least about 5 at day 1 post application.  
(Canceled)  
(Canceled)  
(Currently Amended) The method of claim 33 wherein the applying results in one or both of the following pharmacokinetic profile in the human subject:
a mean Cmax of dextromethorphan of about 8 ng/ml to about 20 ng/ml at day 7 post application; and
a mean Cmax of dextrorphan of not more than 2 ng/ml at day 7 post application.
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled)  
(Canceled)  
(Currently Amended) The method of claim 33, wherein the human subject is not administered any of desipramine, paroxetine, thioridazine, pimozide, digoxin, atazanavir, clarithromycin, indinavir, itraconazole, ketoconazole, and combinations thereof.
(Canceled) 
(Canceled)  
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Currently Amended) A method of treating pseudobulbar affect in a subject in need thereof, the method comprising transdermally administering to the subject a therapeutically effective amount of dextromethorphan, wherein the subject is a human subject and is not co-administered a CYP2D6 inhibitor, 
wherein the administering comprises applying a transdermal delivery device to the skin of the subject,
wherein the transdermal delivery device comprises an adhesive layer comprising, by weight percentage of the adhesive layer, an adhesive in an amount of about 65% to about 85%, dextromethorphan in an amount of about 2% to about 12%, a permeation enhancer in an amount of about 6% to about 12%, and optional other ingredients in an amount of about 0% to about 20%,
wherein the transdermal delivery device is a single layer drug-in-adhesive patch, which comprises dextromethorphan dispersed in the adhesive, and wherein the dextromethorphan in the transdermal delivery device is in its free base form, and the transdermal delivery device comprises dextromethorphan as the only drug, wherein the subject does not suffer from a cough or need an antitussive effect, wherein the applying results in one or more of the following pharmacokinetic profile in the human subject:
a mean Cmax of dextromethorphan of about 3 ng/ml to about 12 ng/ml at day 1 post application;
a mean AUC0-24 of dextromethorphan of about 40 ng*h/ml to about 150 ng*h/ml at day 1 post application;
a mean ratio of C24h/C12h of dextromethorphan of about 1 to about 1.5 at day 1 post application;
a mean ratio of C24h/C6h of dextromethorphan of about 1.5 to about 2.5 at day 1 post application; 
a mean ratio of C24h/C18h of dextromethorphan of about 0.85 to about 1.3 at day 1 post application;
a mean Cmax of dextrorphan of not more than 2 ng/ml at day 1 post application;
a mean AUC0-24 of dextrorphan of not more than 10 ng*h/ml at day 1 post application; 
a mean ratio of Cmax of dextromethorphan to Cmax of dextrorphan of at least about 5 at day 1 post application; and
a mean ratio of AUC0-24 of dextromethorphan to AUC0-24 of dextrorphan of at least about 5 at day 1 post application. 
(Canceled) 
(Previously Presented) The method of claim 33, wherein the permeation enhancer is isopropyl myristate in an amount of about 10% of the adhesive layer.
(Previously Presented) The method of claim 33, wherein the transdermal delivery device is configured to provide dextromethorphan about 15 mg/day to about 40 mg/day to the subject. 
(Canceled) 
(Previously Presented) The method of claim 33, wherein the subject is an extensive metabolizer of dextromethorphan.
(Previously Presented) The method of claim 33, wherein the subject is a poor metabolizer of dextromethorphan.
(Previously Presented) The method of claim 33, wherein the subject is sensitive to or otherwise intolerant to quinidine.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dextromethorphan, an anti-tussive agent, is extensively metabolized by hepatic first pass metabolism and thus require frequent administration. A major metabolic catalyst of dextromethorphan is CYP2D6, a cytochrome P450 enzyme and the prior art of record teaches a method of treating pseudobulbar affect by administering a dextromethorphan to human subject comprising administering dextromethorphan in combination with a CYP2D6 inhibitors such as celecoxib, quinidine and bupropion to increase the bioavailability. The prior art of record does not suggest administering dextromethorphan as a sole active agent, present in an adhesive layer of a transdermal dosage form, such as that claimed, for treating pseudobulbar effect. Applicants have compared instant claimed composition with that comprising a combination of dextromethorphan and quinidine (a CYP2D6 inhibitor) to show that the claimed formulations can achieve therapeutically effective concentrations with dextromethorphan alone. While prior art teaches as well as suggests dextromethorphan transdermal patches for treating cough, instant claims exclude administering instant composition to patients who has cough and/or in need of anti-tussive.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611